Citation Nr: 1805208	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-18 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a left shoulder disability, to include left shoulder impingement syndrome with status-post acromioplasty, including as secondary to the service-connected right shoulder rotator cuff impingement syndrome and acromioclavicular degenerative joint disease with status-post rotator cuff surgical repair and distal clavicle resection.

2. Entitlement to service connection for a right knee disability, to include right knee medial meniscus tear with status-post arthroscopic repair/medial meniscectomy.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Mac, Counsel
INTRODUCTION

The Veteran served on active duty from January 1965 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran was scheduled for a Board hearing at the RO.  In December 2014, the Veteran withdrew his hearing request.  Accordingly, appellate review will proceed without a hearing. 38 C.F.R. Â§ 20.704 (d) (2016).

In July 2017 the Board remanded the issues for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A left shoulder disability, to include left shoulder impingement syndrome with status-post acromioplasty, did not manifest in service and is not otherwise related to service; arthritis did not manifest within the one year presumptive period.

2. A left shoulder disability, to include left shoulder impingement syndrome with status-post acromioplasty is not shown to have been caused or aggravated by the service-connected right shoulder rotator cuff impingement syndrome and acromioclavicular degenerative joint disease with status-post rotator cuff surgical repair and distal clavicle resection.

3. A right knee disability, to include right knee medial meniscus tear with status-post arthroscopic repair/medial meniscectomy, did not manifest in service and is not otherwise related to service; arthritis did not manifest within the one year presumptive period.

CONCLUSIONS OF LAW

1. A left shoulder disability to include left shoulder impingement syndrome with status-post acromioplasty, was not incurred in or aggravated by military service, may not be presumed to have been incurred therein, and is not proximately due to or aggravated by the service-connected right shoulder rotator cuff impingement syndrome and acromioclavicular degenerative joint disease with status-post rotator cuff surgical repair and distal clavicle resection.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).  

2. A right knee disability, to include right knee medial meniscus tear with status-post arthroscopic repair/medial meniscectomy, was not incurred in or aggravated by military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in July 2010.  All identified and available authorized records relevant to the matter, to include treatment records and examinations, have been requested or obtained.  VA has met all statutory and regulatory notice and duty to assist provisions.  The Veteran has not alleged prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Service Connection-Laws and Regulations

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  
Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Service Connection-Analysis

The analyses below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

In the instant case, private medical records show that in February 1994 the Veteran underwent manipulation and anterior decompression with anterior inferior and lateral acromioplasty and coracoacromial ligament resection of his left shoulder.  The preoperative and postoperative diagnoses were chronic impingement syndrome of the left shoulder.  The records also show that in July 1995 the Veteran was noted (six weeks earlier) to have pain in his right knee after a handball game.  The diagnosis was medial meniscus tear of the right knee.  That same month he underwent right knee surgery, and the diagnosis was medial meniscus tear, right knee, status post arthroscopic partial medial meniscectomy.  X-rays in September 2017 show osteoarthritic changes in the right knee and left shoulder.  

Significantly, there is no evidence of a left shoulder disability or right knee disability for many years after service.  In particular, the competent evidence does not show that left shoulder arthritis and right knee arthritis were manifested within one year of service.  Therefore, service connection on a presumptive basis is not available.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The remaining questions are whether the left shoulder disability and right knee disability are related to the Veteran's service and whether his left shoulder disability is secondary to his service-connected right shoulder rotator cuff impingement syndrome and acromioclavicular degenerative joint disease with status-post rotator cuff surgical repair and distal clavicle resection (herein after right shoulder disability).  In this regard, the Veteran contends that his left shoulder disability is secondary to his service-connected right shoulder disability due to compensating for the right shoulder impairment and that he aggravated his right knee doing strenuous exercises in service.  See June 2010 and July 2010 statements and July 2010 claim.   The Veteran does not contend, and the evidence of record does not show, complaints, diagnosis, or treatment of a left shoulder disability during service or within one year of separation therefrom.  Service connection for the left shoulder disability is thus not warranted under any such theories of entitlement.

As for the right knee disability, service treatment records are clear of any treatment for or diagnosis of a right knee disability.  A January 1965 preinduction report of medical history shows the Veteran injured his knee playing football in 1961 prior to service without indicating whether it was the right or left knee that was injured.  If defects, infirmities or disorders are not noted when a veteran is examined and accepted for service, the presumption of soundness may be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As a right knee disability was not noted on the January 1965 induction examination into service, the Veteran is entitled to the presumption of soundness.  The Veteran's indication of a knee problem on the accompanying report of medical history does not rise to the level of clear and unmistakable evidence that a disability preexisted service.  The evidentiary standard is an onerous one, and the result must be undebatable.  Thus, the presumption of soundness has not been rebutted regarding the Veteran's right knee condition.  

With regard to the Veteran's contention that his left shoulder disability is secondary to his service-connected right shoulder disability, in a VA opinion in September 2017 the examiner opined that the left shoulder disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness as there was no record of an in-service left shoulder injury and no mention of a shoulder injury on the separation examination from service.  The examiner pointed out that a left shoulder disability was not mentioned until 1994, 28 years after service, when the Veteran underwent a repair of impingement.  The examiner stated that the degenerative joint disease of the Veteran's left shoulder was not unexpected given that he is 75 years old.  The examiner further opined that the left shoulder disability was less likely than not proximately due to or the result of the Veteran's service-connected right shoulder disability as the left shoulder disability was not caused by nor aggravated by the service-connected right shoulder disability.  The examiner noted that there was no right or left shoulder pain on the discharge examination from service, nor was there a problem with the right shoulder in 1994 when the left shoulder was injured.  The examiner found it significant that the right shoulder did not become symptomatic until 1996, which is 2 years after the left shoulder injury.  Thus, the examiner opined that the right shoulder disability could not have caused or worsened the left shoulder condition. 

With regard to the Veteran's contention that his right knee disability is directly related to his strenuous activities in service, in the VA opinion in September 2017 the examiner opined that the right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness as there was no mention of a knee injury while on active duty and no mention of a knee injury on the separation examination in 1966.  The examiner pointed out that there was no mention of a knee condition until 1995 when the Veteran incurred a tear of his right medial meniscus playing handball, which was repaired arthroscopically.  The examiner further stated that degenerative joint disease of the Veteran's right knee is consistent with his age as he is 75 years old.  

The Board finds the September 2017 VA opinions to be significantly probative as the examiner carefully reviewed the Veteran's longitudinal medical history and nature of his current disabilities.  These opinions are uncontroverted and consistent with the other competent evidence of record.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the Veteran's lay statements and acknowledges that he is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is competent to report his symptoms.  As to matters pertaining to the causation of and aggravation of his left shoulder disability and causation of his right knee disability, these are medical issues that require scientific, technical, or other specialized knowledge.  Id.  Thus, he is not competent to provide these type of opinions.  Furthermore, his assertions are outweighed by the highly probative September 2017 VA opinions.  These opinions are highly probative as they reflect the VA examiner's specialized knowledge, training, and experience as to matters regarding causation and aggravation of the Veteran's left shoulder disability and causation of his right shoulder disability.  To the extent the Veteran asserts that his left shoulder disability is secondary to his service-connected right shoulder disability and that his right knee disability is related to service, the onset, etiology, and aggravation of such disabilities are complex medical matters beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  In this regard, a medical professional has greater skill.  As the Board rejects the Veteran's lay opinions as competent evidence to establish service connection for a left shoulder disability on a secondary basis and a right knee disability on a direct basis, the decisions as to whether the Veteran's statements on these matters are credible are not reached.

Arthritis is included among the chronic diseases under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, the Veteran's implied or expressed assertions of continuity of symptoms pertaining to his left shoulder disability and right knee disability are outweighed by the September 2017 VA opinions for the reasons discussed above.

Therefore, the preponderance of the evidence is against the claims of service connection for a left shoulder disability on direct and secondary bases and a right knee disability on a direct basis.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a left shoulder disability, to include left shoulder impingement syndrome with status-post acromioplasty, including as secondary to the service-connected right shoulder rotator cuff impingement syndrome and acromioclavicular degenerative joint disease with status-post rotator cuff surgical repair and distal clavicle resection, is denied.

Service connection for a right knee disability, to include right knee medial meniscus tear with status-post arthroscopic repair/medial meniscectomy, is denied.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


